Citation Nr: 0831049	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for brain damage due to 
head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in May 2008 that his head injury during 
service affected him in ways that contributed to his criminal 
history, drug addiction, fighting and now potentially to 
mental retardation.  The veteran believes he has some 
psychological issues to include depression and dementia due 
to his accident in service.  Prior to his military service, 
the veteran did not have any psychological conditions and had 
average grades in school of Bs and Cs, belying any mental 
retardation or cognitive problems.  During service, the 
veteran was hit on the head by a heavy garage door when the 
spring broke.  The veteran was hospitalized for the accident 
in service and has had headaches related to the accident ever 
since, as well as an inability to remember things  The 
veteran is currently service connected for a scar related to 
the incident in service.  

A July 2005 letter from R.R., a counselor that treated the 
veteran regarding domestic violence, noted the veteran's head 
injury and linked the veteran's violent history to his 
accident in service.  The counselor recommended a complete 
neuro-psychiatric workup to determine if he suffered brain 
damage.


During an August 2005 VA examination regarding the current 
status of the veteran's scalp laceration, the examiner noted 
that the more important issues with the veteran are the 
neuro/psychiatric ramifications of the veteran's previous 
head injury.  The examiner noted the veteran's serious anger 
issues and being in and out of jail.  He opined that other 
testing or consultation could be required for a compete 
understanding of what is going on, including possible 
neuro/psychiatric consultation.  In addition, the examiner 
specifically mentioned that a CT scan, MRI and/or a PET scan 
may be appropriate.  

A January 2008 private psychological examination report 
chronicled the veteran's history, test results and interview 
behavior and diagnosed a cognitive disorder, not otherwise 
specified, due to head injury, aggressive type.  

VA has not provided the veteran with an examination related 
to his claim for service connection for brain damage due to 
head injury.  VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The veteran has at least one diagnosis of a cognitive 
disorder due to his head injury.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  In addition to a continuity of symptomology, there 
are multiple medical records that at least suggest further 
testing and evaluation is necessary in order to determine the 
extent and etiology of the veteran's problems.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (failure to follow-up a 
suggestion by an examining physician urging further medical 
evaluation is incompatible with the VA's duty to assist the 
veteran).
Therefore, the Board finds that the veteran should be 
afforded a VA medical examination with nexus opinion to 
determine if the veteran has any kind of brain damage or 
neurological/psychological damage from a head injury in 
service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

A review of the claims file reveals that the July 2005 letter 
from counselor R.R. referenced records she had but did not 
provide, because she did not think they would be helpful.  
Another attempt to obtain these records should be made, 
stressing to R.R. the importance that she provide any records 
in her possession regarding the veteran's treatment.  These 
records are pertinent to the veteran's claim for service 
connection for brain damage due to head injury and should be 
obtained.  See 38 C.F.R. 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided him any 
treatment for his head injury or headaches 
since his discharge from service.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  This 
request should also specifically include 
another request for records to R.R., a 
counselor, who previously provided a July 
2005 letter to VA.  The request to R.R. 
should stress the importance of providing 
all her records, whether she believes them 
relevant or not.  

2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any brain damage or 
neurological/psychological impact due to 
the veteran's head injury in service.  Any 
appropriate testing, including but not 
limited to an MRI, CT scan or PET scan 
should be conducted.  With respect to each 
such diagnosed disability, the examiner 
should provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
disability is medically related to the 
veteran's active military service.  The 
entire claims file must be made available 
to each designated examiner, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  
	
3.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




